Citation Nr: 0806870	
Decision Date: 02/28/08    Archive Date: 03/06/08

DOCKET NO.  04-37 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for left eye impaired 
vision.


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Medical and Regional 
Office Center (RO) in Fargo, North Dakota.  


FINDINGS OF FACT

1.  Myopia and astigmatism are not disabilities for which VA 
compensation benefits may be awarded.

2.  The evidence of record does not demonstrate that the 
veteran currently has an acquired eye disability due to 
service, or that was caused or aggravated by a service-
connected disability.


CONCLUSION OF LAW

An acquired left eye disorder was not incurred in or 
aggravated by service, may not be presumed to have been 
incurred in service, and was not proximately due to or the 
result of a service-connected disability.  38 U.S.C.A. §§ 
1110, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has certain notice and assistance requirements.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Upon receipt of a substantially complete 
application for benefits, VA must notify the claimant what 
information or evidence is needed in order to substantiate 
the claim and it must assist the claimant by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Prior to the initial 
adjudication of the instant case, the RO's February 2004 
letter advised the veteran of the foregoing elements of the 
notice requirements.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  A second letter, dated in October 
2006, was also sent addressing these requirements, which was 
later followed by the RO's readjudication of this claim in 
the January 2007 supplemental statement of the case.
See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(noting that a VCAA defect may be cured by issuance of a 
fully compliant notification followed by a re-adjudication of 
the claim).  The RO's October 2006 letter also notified the 
veteran of effective dates and the assignment of disability 
evaluations.  Moreover, there is no prejudice to the veteran 
because the claim for entitlement to service connection has 
been denied.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Thus, the Board finds that the 
content requirements of the notice VA is to provide have been 
met.  See Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004). 

In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records, as well as his identified 
VA medical treatment records and private treatment records.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The veteran has also 
been provided with multiple VA examinations addressing his 
current left eye vision impairment.  Finally, there is no 
indication in the record that additional evidence relevant to 
an issue being decided herein is available and not part of 
the record.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

The veteran is seeking service connection for his left eye 
vision impairment.  Specifically, he alleges that he injured 
his left eye during service, or that this condition is 
secondary to his right eye disorder, which he attributes to 
an inservice exposure to muzzle flash.  

The veteran served on active duty from October 1965 to 
October 1967.  His pre-induction examination, performed in 
August 1965, noted that his eyes were normal.  The report 
also noted that his uncorrected distance vision in the left 
eye was 20/25, and his corrected distance vision in the left 
eye was 20/20.  An inservice treatment report, dated in 
February 1966, noted that the veteran sought treatment for 
complaints of a contusion to the left eye and a cough.  No 
follow-up treatment or any complaints concerning the 
veteran's left eye were indicated.  The report of his 
separation examination, performed in September 1967, noted 
that his eyes were normal. Visual acuity for uncorrected 
vision was listed as 20/20, bilaterally.  A medical history 
report, completed by the veteran pursuant to his separation 
examination, denied any history of eye trouble.  Following 
his discharge from the service, the first treatment for an 
eye disorder is not shown until July 1997, over twenty-nine 
years after the veteran's discharge from the service.  
Moreover, while the July 1997 treatment report concluded with 
an assessment of "query corneal abrasion left eye - foreign 
body," it also indicated that this condition initially 
happened about a week earlier.

The Board also finds that the evidence of record does not 
demonstrate that the veteran currently has an acquired eye 
disability due to service, or that was caused or aggravated 
by a service-connected disability.  

Initially, the Board notes that the veteran's current right 
eye disorder, most recently diagnosed as exudative retinal 
vasculitis in the right eye, is not service-connected.  
Accordingly, service connection on a secondary basis is not 
warranted.  See 38 C.F.R. § 3.310.

In December 2004, a VA eye examination was conducted.  The VA 
examiner noted that he had reviewed the veteran's claims 
folder.  Visual acuity testing revealed uncorrected distance 
and near vision of 20/40 in the left eye, corrected distance 
vision of 20/20 in the left eye, and corrected near vision of 
20/30 in the left eye.
The VA examiner noted that all findings of the left eye were 
unremarkable with health retinal tissue and optic nerve 
appearance. 

In November 2006, a second VA eye examination was conducted.  
The report noted the veteran's complaints of blurry vision in 
the left eye.  He also reported difficulty with depth 
perception in the left eye ever since losing vision in his 
right eye.  The VA examiner noted that he had reviewed the 
veteran's claims folder.  He noted that the veteran had a 
history of panretinal vein occlusion of the right eye in 
December 2000, including treatment with panretinal 
photocoagulation therapy to the right eye in 2002.  The VA 
examiner noted that visual acuity testing was performed and 
revealed findings equivalent to his December 2004 
examination.  The report concluded with diagnoses of myopia 
and astigmatism in the left eye, which the VA examiner noted 
were both refractive error conditions.  The VA examiner 
further noted that when patients are monocular (with useable 
vision in only one eye), there is no opportunity for useable 
depth perception as the two eyes must work together equally 
in order for depth perception to occur.  Thus, the examiner 
indicated that the veteran's impaired vision is a result of 
an inability of the two eyes to function together after he 
developed a central retinal vein occlusion in the right eye 
in 2000.


For purposes of entitlement to benefits, the law provides 
that refractive errors of the eyes are congenital or 
developmental defects and not disease or injury within the 
meaning of applicable legislation. 38 C.F.R. §§ 3.303(c), 
4.9.  In the absence of superimposed disease or injury, 
service connection may not be allowed for refractive error of 
the eyes, including myopia, presbyopia, and astigmatism, even 
if visual acuity decreased in service, as this is not a 
disease or injury within the meaning of applicable 
legislation relating to service connection. 38 C.F.R. §§ 
3.303(c), 4.9.  Thus, VA regulations specifically prohibit 
service connection for refractory errors of the eyes unless 
such defect was subjected to a superimposed disease or injury 
which created additional disability. See 38 C.F.R. §§ 
3.303(c), 4.9; VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990) 
(service connection may not be granted for defects of 
congenital, developmental or familial origin, unless the 
defect was subject to a superimposed disease or injury); 
Sabonis v. Brown, 6 Vet. App. 426 (1994); Veterans Benefits 
Administration (VBA) Manual M21-1MR, Part III, iv.4.B.10.d.

As noted above, the veteran's service medical records are 
silent as to complaints of or treatment for a chronic left 
eye disorder. There is also no post service medical evidence 
reflecting a diagnosis for any eye condition for over twenty-
nine years after the veteran's discharge from service.  
Finally, there is no competent evidence linking any of the 
veteran's current left eye disorders to his active duty 
service. Thus, service connection for a left eye disorder on 
a direct basis is clearly not warranted.

With regard to the veteran's contentions, the United States 
Court of Appeals for Veterans' Claims has made clear that a 
layperson's statements are not competent evidence in matters 
requiring medical expertise. See Bostain v. West, 11 Vet. 
App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 
186 (1997) ("a layperson is generally not capable of opining 
on matters requiring medical knowledge").  Simply stated, the 
veteran does not have the medical expertise to relate his 
current left eye disorders to his active duty service or any 
of his service-connected disabilities.

In view of the foregoing, there is no basis for service 
connection for the claimed disability. As the preponderance 
of the evidence is this claim, the benefit-of-the-doubt rule 
does not apply, and the claim must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for left eye impaired vision is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


